Judgment, Supreme Court, New York County (A. Rirke Bartley, Jr., J), rendered January 21, 2009, convicting defendant, upon his plea of guilty, of criminal mischief in the second *541degree, and sentencing him to a term of 60 days, concurrent with five years’ probation, unanimously affirmed.
Defendant asserts that his plea was involuntary and that he received ineffective assistance of counsel. Although defendant raised these claims in an unsuccessful CPL 440.10 motion, his motion for leave to appeal to this Court was denied. Therefore our review of defendant’s present claims is limited to the plea and sentencing record (see People v Stevens, 88 AD3d 494 [2011]). The record, to the extent it permits review, establishes that defendant’s plea was knowing, intelligent and voluntary, and that it was made with effective assistance of counsel (see People v Ford, 86 NY2d 397, 404 [1995]).
Defendant’s assertion that the charge to which he pleaded guilty was confusing, and that he never intended to plead guilty to a felony, is belied by the plea allocution. The court and the clerk clearly informed defendant of the charge, and that it was a felony. The record does not indicate any discussion of a misdemeanor plea.
To the extent defendant is arguing that his attorney provided inadequate advice regarding the deportation consequences of a plea to a felony, that claim is unsupported by anything in the record. Moreover, the record does not even indicate whether or not defendant is a United States citizen. Concur — Saxe, J.R, Sweeny, Moskowitz, Renwick and Abdus-Salaam, JJ.